Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 July 28, 2011 VIA EDGAR Mr. Kieran G. Brown Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: DWS Massachusetts Tax-Free Fund, a series of DWS State Tax-Free Income Series (Reg. Nos. 002-81549and 811-03657) (the “Fund”) Post-Effective Amendment No. 51 Dear Mr. Brown, This letter is being submitted to respond to the comments of the Staff of the Securities and Exchange Commission (“SEC”) received via a telephone call on July 5, 2011 relating to the above-captioned Post-Effective Amendment filed with the SEC on May 18, 2011. The Staff’s comments are restated below, followed by the Fund’s responses. Prospectus Comments: 1. Comment:If a fee waiver will be included in the fee table, confirm that the fee waiver arrangement is for no less than one year from the effective date of the prospectus. Response:The Fund has included appropriate disclosure regarding the duration of the fee waiver arrangement. 2. Comment:In the “Principal Investment Strategy” section, the description should indicate that the fund will invest at least 80% of assets in securities the income from which is exempt from Massachusetts personal and federal income taxes. Response:The prospectus does include the noted language under “Main investments” in the “Principal Investment Strategy” section. 3. Comment:In the “Principal Investment Strategy” section consider noting that the high yield bonds the Fund invests in are below investment grade. Response: The Fund has added appropriate language. Statement of Additional Information: 4. Comment: Please verify that the heading on the table of Board Members and Officers regarding directorships indicates that the information is for the past 5 years. Response:The column header states “Other Directorships Held by Board Member During the Past 5 Years.” If you have any questions regarding the foregoing or need more additional information, please do not hesitate to call me at (617) 295-3681. Very truly yours, /s/Laura McCollum Laura McCollum Vice President cc.John Marten, Vedder Price P.C.
